Citation Nr: 0627949	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2005, the veteran testified at a 
hearing before the undersigned.  

In May 2006, the Board requested a Veterans Health 
Administration (VHA) opinion as to the issue on appeal and in 
June 2006 received the VHA report.  In July 2006, the veteran 
and his representative were provided a copy of same.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Later in July 2006, 
the veteran waived agency of original jurisdiction review.  
Accordingly, adjudication of his appeal may go forward.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, he 
developed myelogenous leukemia due to the benzene he was 
exposed to working around paints and solvents as an aircraft 
mechanic during his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
myelogenous leukemia was incurred as a consequence of his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that current myelogenous leukemia (CML) 
was caused by his exposure to and/or utilizing various paints 
and solvents while serving as an aircraft mechanic in the 
Navy in the mid to late 1950's.  In the alternative, it is 
alleged that his CML was caused by exposure to ionizing 
radiation while in military service.  It is requested that 
the veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When adjudicating claims of entitlement to service connection 
due to alleged exposure to ionizing radiation, VA must 
consider both direct service connection under 38 C.F.R. 
§ 3.303 and presumptive service connection under 38 C.F.R. 
§ 3.307 for the disorders enumerated at 38 C.F.R. § 3.309(d) 
(2005).  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  VA 
must also consider 38 C.F.R. § 3.311 (2005).

In this regard, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The Board will first consider direct service connection.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to an in-service injury, service personnel records show 
the veteran served as an aircraft mechanic.  Moreover, the 
Board finds that the veteran is competent under the law to 
report to VA that as an aircraft mechanic he spent a 
considerable amount of time exposed to and/or utilizing 
various paints and solvents.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  His testimony, given under oath 
before the Board as to his exposure to benzene and other 
hazardous chemicals in the performance of his military 
duties, is credible.  Likewise, given the literature provided 
by the veteran regarding benzene and paint products, the 
Board finds that it is at least as likely as not that the 
paints and solvents to which he was exposed during military 
service in the mid to late 1950's contained benzene.

As to a current disability and its origins, in an October 
2005 letter Dr. Patrick L. Gomez, M.D., reported that the 
veteran was first diagnosed with CML in 1999.  Thereafter, 
Dr. Gomez opined that the veteran's in-service exposure to 
toxic chemicals such as those found in paints and paint 
solvents have been known to cause gene mutation and therefore 
could have contributed to his developing CML.  Similarly, it 
was noted in the VHA opinion, among other things, that 
benzene is an environmental risk factor linked to CML.

Given the above facts, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence of record 
shows that the veteran was exposed to benzene while in 
military service and current CML was caused by that exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for CML is granted. 

Inasmuch as this decision granting service connection 
constitutes a complete grant of the maximum benefit allowable 
by law or regulation, the Board finds that an extensive 
discussion of the Veterans Claims Assistance Act of 2000 is 
not warranted.  Any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  Further, 
it is noted that when the grant of service connection is 
effectuated by the RO, appropriate consideration and notice 
will be given at that time as to any information of evidence 
needed to establish the disability rating and effective date 
for the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 73 (2006).


ORDER

Service connection for myelogenous leukemia is granted.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


